  Case 1:20-cr-00357-VM Document 39 Filed 02/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   X                  2/5/2021
UNITED STATES OF AMERICA,          :
                                   :     20-CR-357 (VM)
                                   :
           - against -             :     ORDER
                                   :
ADEA BYRD,                         :
                                   :
                     Defendant.    :
                                   X
VICTOR MARRERO, United States District Judge.
     It     is    hereby     ordered     that   C.J.A.       attorney   Donald

DuBoulay    is        appointed   to   represent      the     above-captioned

defendant        in    advising    him    on    the    potential      conflict

identified       by    the   Government   in    their       January   15,   2021

letter. (See Dkt. No. 34.)

SO ORDERED.
Dated:    New York, New York
          05 February 2021
